Exhibit 10.2

 

EXECUTION VERSION

 

$400,000,000

 

PDC ENERGY, INC.

 

6.125% Senior Notes due 2024

 

Registration Rights Agreement

 

This REGISTRATION RIGHTS AGREEMENT dated September 15, 2016 (this “Agreement”)
is entered into by and among PDC Energy, Inc., a Delaware corporation (the
“Company”), and J.P. Morgan Securities LLC (“J.P. Morgan”) and the several other
initial purchasers listed on Exhibit A to the Purchase Agreement (as defined
below)  (collectively, the “Initial Purchasers”).

 

The Company and the Initial Purchasers are parties to the Purchase Agreement
dated September 12, 2016 (the “Purchase Agreement”), which provides for the sale
by the Company to the Initial Purchasers of $400,000,000 aggregate principal
amount of the Company’s 6.125% Senior Notes due 2024 (the “Securities”) which
will be guaranteed on an unsecured senior basis by any subsidiary of the Company
that executes a Subsidiary Guarantee (as defined below) after the date of this
Agreement (collectively, the “Guarantors”), it being understood and agreed that
there are no Guarantors as of the date hereof.  As an inducement to the Initial
Purchasers to enter into the Purchase Agreement, the Company has agreed, and any
Guarantors will agree, to provide to the Initial Purchasers and their direct and
indirect transferees the registration rights set forth in this Agreement.  The
execution and delivery of this Agreement is a condition to the closing under the
Purchase Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

Section 1.                               Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.  For purposes of this Agreement, if the day on which any deadline
specified in this Agreement expires is not a Business Day, such deadline shall
be deemed to expire on the next succeeding Business Day.

 

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

 

1

--------------------------------------------------------------------------------


 

“Exchange Offer” shall mean the exchange offer by the Company and the Guarantors
of Exchange Securities for Registrable Securities pursuant to
Section 2(a) hereof.

 

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Exchange Securities” shall mean senior notes issued by the Company and
guaranteed by the Guarantors under the Indenture containing terms identical to
the Securities (except that the Exchange Securities will not be subject to
restrictions on transfer or to any increase in annual interest rate for failure
to comply with this Agreement) and to be offered to Holders of Securities in
exchange for Securities pursuant to the Exchange Offer.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the Securities
or the Exchange Securities.

 

“Guarantors” shall have the meaning set forth in the preamble.

 

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that, for purposes of Sections 4 and 5 hereof, the term
“Holders” shall include Participating Broker-Dealers.

 

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

 

“Indenture” shall mean the Indenture dated as of September 15, 2016 between the
Company and U.S. Bank National Association, as trustee, as the same may be
amended from time to time in accordance with the terms thereof.

 

“Initial Purchasers” shall have the meaning set forth in the preamble.

 

“Inspector” shall have the meaning set forth in Section 3(a)(xiv) hereof.

 

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

 

2

--------------------------------------------------------------------------------


 

“J.P. Morgan” shall have the meaning set forth in the preamble.

 

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

 

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Company
upon receipt of a Shelf Request from such Holder.

 

“Participating Broker-Dealers” shall have the meaning set forth in
Section 4(a) hereof.

 

“Participating Holder” shall mean any Holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 2(b) hereof.

 

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

“Prospectus” shall mean the prospectus included in, or, pursuant to the
rules and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Shelf Registration Statement, and by all
other amendments and supplements to such prospectus, and in each case including
any document incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble.

 

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities cease to be outstanding or (iii) except in
the case of Securities that otherwise remain Registrable Securities and that are
held by an Initial Purchaser and that are ineligible to be exchanged in the
Exchange Offer, when the Exchange Offer is consummated.

 

3

--------------------------------------------------------------------------------


 

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Company and the Guarantors with this Agreement,
including without limitation: (i) all SEC, stock exchange or FINRA registration
and filing fees, (ii) all fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of not more than one counsel in any particular jurisdiction for
any Underwriters or Holders in connection with blue sky qualification of any
Exchange Securities or Registrable Securities), (iii) all expenses of the
Company and the Guarantors in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, any underwriting agreements, securities sales agreements or other
similar agreements and any other documents relating to the performance of and
compliance with this Agreement, (iv) all rating agency fees, (v) all fees and
disbursements relating to the qualification of the Indenture under applicable
securities laws, (vi) the fees and disbursements of the Trustee and its counsel,
(vii) the fees and disbursements of counsel for the Company and the Guarantors
and, in the case of a Shelf Registration Statement, the reasonable fees and
disbursements of one counsel for the Participating Holders (which counsel shall
be selected by the Participating Holders holding a majority of the aggregate
principal amount of Registrable Securities held by such Participating Holders
and which counsel may also be counsel for the Initial Purchasers, such counsel
to be reasonably acceptable to the Company) and (viii) the fees and
disbursements of the independent registered public accountants and independent
petroleum engineers of the Company and the Guarantors, including the expenses of
any special audits, “comfort” letters or letters concerning oil and gas reserve
estimates, as applicable, required by or incident to the performance of and
compliance with this Agreement, but excluding fees and expenses of counsel to
the Underwriters (other than fees and expenses set forth in clause (ii) above)
or the Holders and underwriting discounts and commissions, brokerage commissions
and transfer taxes, if any, relating to the sale or disposition of Registrable
Securities by a Holder.

 

“Registration Statement” shall mean any registration statement filed under the
Securities Act of the Company and the Guarantors that covers any of the Exchange
Securities or Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities” shall have the meaning set forth in the preamble.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Shelf Effectiveness Period” shall have the meaning set forth in
Section 2(b) hereof.

 

4

--------------------------------------------------------------------------------


 

“Shelf Registration” shall mean a registration effected pursuant to
Section 2(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company and the Guarantors that covers all or a portion of the Registrable
Securities (but no other securities unless approved by a majority in aggregate
principal amount of the Securities held by the Participating Holders) on an
appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

 

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

 

“Subsidiary Guarantees” shall mean the guarantees of the Securities and Exchange
Securities by the Guarantors, if any, under the Indenture.

 

“Staff” shall mean the staff of the SEC.

 

“Target Registration Date” shall mean September 10, 2017.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

 

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

 

5

--------------------------------------------------------------------------------


 

Section 2.                               Registration Under the Securities Act. 
(a) To the extent not prohibited by any applicable law or applicable
interpretations of the Staff, the Company and the Guarantors shall use their
commercially reasonable efforts to (i) cause to be filed an Exchange Offer
Registration Statement covering an offer to the Holders to exchange all the
Registrable Securities for Exchange Securities and (ii) have such Registration
Statement become and remain effective until 180 days after the last Exchange
Date for use by one or more Participating Broker-Dealers; provided that if the
letters of transmittal relating to the Exchange Offer as provided to the Company
indicate that no Holder is a Broker-Dealer, the Company will not be obligated to
maintain the effectiveness of such Registration Statement after the consummation
of the Exchange Offer.  The Company and the Guarantors shall commence the
Exchange Offer promptly after the Exchange Offer Registration Statement is
declared effective by the SEC and use their commercially reasonable efforts to
complete the Exchange Offer not later than 60 days after such effective date.

 

The Company and the Guarantors shall commence the Exchange Offer by mailing or
making available the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder of record stating, in addition to
such other disclosures as are required by applicable law, substantially the
following:

 

(i)             that the Exchange Offer is being made pursuant to this Agreement
and that all Registrable Securities validly tendered and not properly withdrawn
will be accepted for exchange;

 

(ii)          the dates of acceptance for exchange (which shall be a period of
at least 20 Business Days from the date such notice is mailed or made available)
(the “Exchange Dates”);

 

(iii)       that any Registrable Security not tendered will remain outstanding
and continue to accrue interest but will not retain any rights under this
Agreement, except as otherwise specified herein;

 

(iv)      that any Holder electing to have a Registrable Security exchanged
pursuant to the Exchange Offer will be required to (A) surrender such
Registrable Security, together with the appropriate letters of transmittal, to
the institution and at the address and in the manner specified in the notice, or
(B) effect such exchange otherwise in compliance with the applicable procedures
of the depositary for such Registrable Security, in each case prior to the close
of business on the last Exchange Date; and

 

(v)         that any Holder will be entitled to withdraw its election, not later
than the close of business on the last Exchange Date, by (A) sending to the
institution and at the address specified in the notice, a telegram, facsimile
transmission or letter setting forth the name of such Holder, the principal
amount of Registrable Securities delivered for exchange and a statement that
such Holder is withdrawing its election to have such Securities exchanged or
(B) effecting

 

6

--------------------------------------------------------------------------------


 

such withdrawal in compliance with the applicable procedures of the depositary
for the Registrable Securities.

 

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Company and the Guarantors that (i) any Exchange Securities
to be received by it will be acquired in the ordinary course of its business,
(ii) at the time of the commencement of the Exchange Offer it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of the Company or any Guarantor
and (iv) if such Holder is a broker­dealer that will receive Exchange Securities
for its own account in exchange for Registrable Securities that were acquired as
a result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

 

As soon as practicable after the last Exchange Date, the Company and the
Guarantors shall:

 

(i)                                     accept for exchange Registrable
Securities or portions thereof validly tendered and not properly withdrawn
pursuant to the Exchange Offer; and

 

(ii)                                  deliver, or cause to be delivered, to the
Trustee for cancellation all Registrable Securities or portions thereof so
accepted for exchange by the Company and issue, and cause the Trustee to
promptly authenticate and deliver to each Holder, Exchange Securities equal in
principal amount to the principal amount of the Registrable Securities tendered
by such Holder.

 

The Company and the Guarantors shall use their commercially reasonable efforts
to complete the Exchange Offer as provided above and shall comply with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable laws and regulations in connection with the Exchange Offer.  The
Exchange Offer shall be subject only to conditions that are customary for
exchange offers in similar transactions, including that the Exchange Offer does
not violate any applicable law or applicable interpretations of the Staff.

 

(b)          In the event that (i) the Company and the Guarantors determine that
the Exchange Offer Registration provided for in Section 2(a) hereof is not
available or the Exchange Offer may not be completed as soon as practicable
after the last Exchange Date because it would violate any applicable law or
applicable interpretations of the Staff, (ii) the Exchange Offer is not for any
other reason completed by the Target Registration Date or (iii) upon receipt of
a written request (a “Shelf Request”) from any Initial Purchaser representing
that it holds Registrable Securities that are or were ineligible to be exchanged
in the Exchange Offer under applicable law or applicable interpretations of the
Staff, the Company and the Guarantors shall use their commercially reasonable
efforts to cause to be filed as soon as reasonably practicable after such
determination, date or Shelf Request, as the case may be, a Shelf Registration
Statement providing for the sale of all

 

7

--------------------------------------------------------------------------------


 

the Registrable Securities by the Holders thereof and to have such Shelf
Registration Statement become effective; provided that no Holder will be
entitled to have any Registrable Securities included in any Shelf Registration
Statement, or entitled to use the prospectus forming a part of such Shelf
Registration Statement, until such Holder shall have delivered a completed and
signed Notice and Questionnaire and provided such other information regarding
such Holder to the Company as is contemplated by Section 3(b) hereof.

 

In the event that the Company and the Guarantors are required to file a Shelf
Registration Statement pursuant to clause (iii) of the preceding sentence, the
Company and the Guarantors shall use their commercially reasonable efforts to
file and have become effective both an Exchange Offer Registration Statement
pursuant to Section 2(a) hereof with respect to all Registrable Securities and a
Shelf Registration Statement (which may be a combined Registration Statement
with the Exchange Offer Registration Statement) with respect to offers and sales
of Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

 

The Company and the Guarantors agree to use their commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the Securities cease to be Registrable Securities or, if earlier, the first
anniversary of the date of issuance of the Securities (the “Shelf Effectiveness
Period”).  The Company and the Guarantors further agree to supplement or amend
the Shelf Registration Statement, the related Prospectus and any Free Writing
Prospectus if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration Statement
or by the Securities Act or by any other rules and regulations thereunder or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their commercially reasonable
efforts to cause any such amendment to become effective, if required, and such
Shelf Registration Statement, Prospectus or Free Writing Prospectus, as the case
may be, to become usable as soon as thereafter practicable.  The Company and the
Guarantors agree to furnish to any Participating Holder, upon request, copies of
any such supplement or amendment promptly after its being used or filed with the
SEC.

 

(c)           The Company and the Guarantors shall pay all Registration Expenses
in connection with any registration pursuant to Section 2(a) or
Section 2(b) hereof.  Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.

 

(d)          An Exchange Offer Registration Statement pursuant to
Section 2(a) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC.  A Shelf Registration Statement pursuant to
Section 2(b) hereof will not be deemed to have become effective unless it has
been declared effective by the SEC or is automatically effective upon filing
with the SEC as provided by Rule 462 under the Securities Act.

 

8

--------------------------------------------------------------------------------


 

In the event that either the Exchange Offer is not completed or the Shelf
Registration Statement, if required hereby, is not declared effective (or does
not automatically become effective) on or prior to September 10, 2017, the
Company will pay liquidated damages to Holders of Registrable Securities with
the effect that the interest rate on the Registrable Securities will be
increased by 1.00% per annum from such date until the date the Exchange Offer is
completed or the Shelf Registration Statement, if required hereby, is declared
effective by the SEC (or becomes automatically effective).  All liquidated
damages will be paid by the Company on the next scheduled interest payment date
in the same manner as interest is paid on the Securities under the Indenture.

 

If the Shelf Registration Statement, if required hereby, has been declared
effective or automatically becomes effective, as the case may be, and thereafter
either ceases to be effective or the Prospectus contained therein ceases to be
usable at any time during the Shelf Effectiveness Period, and such failure to
remain effective or usable exists for more than 30 days (whether or not
consecutive) in any 12-month period, unless such failure to remain effective or
usable relates or is directly attributable to an acquisition, disposition or
comparable material corporate restructuring event affecting the Company, then
the Company will pay liquidated damages to the Holders of Registrable Securities
with the effect that the interest rate on the Registrable Securities will be
increased by 1.00% per annum commencing on the 31st day in such 12-month period
and ending on such date that the Shelf Registration Statement has again been
declared (or automatically becomes) effective or the Prospectus again becomes
usable.

 

(e)           Without limiting the remedies available to the Initial Purchasers
and the Holders, the Company and the Guarantors acknowledge that any failure by
the Company or the Guarantors to comply with their obligations under
Section 2(a) and Section 2(b) hereof may result in material irreparable injury
to the Initial Purchasers or the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Company’s and the Guarantors’ obligations under Section 2(a) and
Section 2(b) hereof.

 

Section 3.                               Registration Procedures.  (a) In
connection with their obligations pursuant to Section 2(a) and Section 2(b)
hereof, the Company and the Guarantors shall as expeditiously as is reasonably
practicable:

 

(i)                                     prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act, which
form (x) shall be selected by the Company and the Guarantors, (y) shall, in the
case of a Shelf Registration, be available for the sale of the Registrable
Securities by the Holders thereof and (z) shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements and oil and gas reserve information required by the SEC to
be filed therewith; and use their commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement effective for the applicable
period in accordance with Section 2 hereof and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424 under the Securities Act; and shall, subject to
Section 2, keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

 

(iii)                               to the extent any Free Writing Prospectus is
used, file with the SEC any Free Writing Prospectus that is required to be filed
by the Company or the Guarantors with the SEC in accordance with the Securities
Act and to retain any Free Writing Prospectus not required to be filed;

 

(iv)                              in the case of a Shelf Registration, furnish
to each Participating Holder, to counsel for the Initial Purchasers, to counsel
for such Participating Holders and to each Underwriter of an Underwritten
Offering of Registrable Securities, if any, without charge, as many copies of
each Prospectus, preliminary prospectus or Free Writing Prospectus, and any
amendment or supplement thereto, as such Participating Holder, counsel or
Underwriter may reasonably request in order to facilitate the sale or other
disposition of the Registrable Securities thereunder; and, subject to
Section 3(c) hereof, the Company and the Guarantors consent to the use of such
Prospectus, preliminary prospectus or such Free Writing Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
Participating Holders and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

 

(v)                                 use their commercially reasonable efforts to
register or qualify the Registrable Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Participating Holder
shall reasonably request in writing by the time the applicable Registration
Statement becomes effective; cooperate with such Participating Holders in
connection with any filings required to be made with FINRA; and do any and all
other acts and things that may be reasonably necessary or advisable to enable
each Participating Holder to complete the disposition in each such jurisdiction
of the Registrable Securities owned by such Participating Holder; provided that
nothing herein shall require the Company or any Guarantor to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or (3)
subject itself to taxation in any such jurisdiction if it is not so subject;

 

10

--------------------------------------------------------------------------------


 

(vi)                              notify counsel for the Initial Purchasers and,
in the case of a Shelf Registration, notify each Participating Holder and
counsel for such Participating Holders promptly and, if requested by any such
Participating Holder or counsel, confirm such advice in writing (1) when a
Registration Statement has become effective, when any post-effective amendment
thereto has been filed and becomes effective, when any Free Writing Prospectus
has been filed or any amendment or supplement to the Prospectus or any Free
Writing Prospectus has been filed (except with respect to documents incorporated
by reference therein containing only information regarding the Shelf
Registration or the transactions contemplated thereby previously incorporated by
reference therein), (2) of any request by the SEC or any state securities
authority for amendments and supplements to a Registration Statement, Prospectus
or any Free Writing Prospectus or for additional information after the
Registration Statement has become effective , (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Shelf Registration Statement or any post-effective amendment
thereto pursuant to Rule 401(g)(2) under the Securities Act, (4) if, between the
applicable effective date of a Shelf Registration Statement and the closing of
any sale of Registrable Securities covered thereby, the representations and
warranties of the Company or any Guarantor contained in any underwriting
agreement, securities sales agreement or other similar agreement, if any,
relating to an offering of such Registrable Securities cease to be true and
correct in all material respects or if the Company or any Guarantor receives any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (5) of the happening of any event during the period
a Registration Statement is effective that makes any statement made in such
Registration Statement or the related Prospectus or any Free Writing Prospectus
untrue in any material respect or that requires the making of any changes in
such Registration Statement or Prospectus or any Free Writing Prospectus in
order to make the statements therein, in the light of the circumstances in which
they were made in the case of the Prospectus or any Free Writing Prospectus, not
misleading and (6) of any determination by the Company or any Guarantor that a
post-effective amendment to a Registration Statement or any amendment or
supplement to the Prospectus or any Free Writing Prospectus would be
appropriate;

 

(vii)                           use their commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement or, in the case of a Shelf Registration, the resolution
of any objection of the SEC pursuant to Rule 401(g)(2) under the Securities Act,
including by filing an amendment to such Registration Statement on the proper
form, as soon as practicable and provide prompt notice to each Holder or
Participating Holder of the withdrawal of any such order or such resolution;

 

11

--------------------------------------------------------------------------------


 

(viii)                        in the case of a Shelf Registration, furnish or
make available to each Participating Holder, without charge, at least one
conformed copy of each Registration Statement and any post-effective amendment
thereto (without any documents incorporated therein by reference or exhibits
thereto, unless requested);

 

(ix)                              in the case of a Shelf Registration, cooperate
with the Participating Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold and not bearing
any restrictive legends, to the extent permitted by law, and enable such
Registrable Securities to be issued in such denominations and registered in such
names (consistent with the provisions of the Indenture) as such Participating
Holders may reasonably request at least three Business Days prior to the closing
of any sale of Registrable Securities;

 

(x)                                 upon the occurrence of any event
contemplated by Section 3(a)(vi)(5) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to the applicable Exchange Offer Registration Statement or Shelf
Registration Statement or the related Prospectus or any Free Writing Prospectus
or any document incorporated therein by reference or file any other required
document so that, as thereafter delivered (or, to the extent permitted by law,
made available) to purchasers of the Registrable Securities, such Prospectus or
Free Writing Prospectus, as the case may be, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and the Company and the Guarantors shall notify the
Participating Holders (in the case of a Shelf Registration Statement) and the
Initial Purchasers and any Participating Broker-Dealers known to the Company (in
the case of an Exchange Offer Registration Statement) to suspend use of the
Prospectus or any Free Writing Prospectus as promptly as practicable after the
occurrence of such an event, and such Participating Holders and such
Participating Broker-Dealers, as applicable, hereby agree to suspend use of the
Prospectus or any Free Writing Prospectus, as the case may be, until the Company
and the Guarantors have amended or supplemented the Prospectus or the Free
Writing Prospectus, as the case may be, to correct such misstatement or
omission;

 

(xi)                                                      a reasonable time
prior to the filing of any Registration Statement, any Prospectus, any Free
Writing Prospectus, any amendment to a Registration Statement or amendment or
supplement to a Prospectus or a Free Writing Prospectus or of any document that
is to be incorporated by reference into a Registration Statement, a Prospectus
or a Free Writing Prospectus after initial filing of a Registration Statement
(except with respect to documents incorporated by reference therein containing
only information regarding the Shelf Registration or the transactions
contemplated thereby previously incorporated therein), provide copies of such
document to the Initial Purchasers and their counsel (and in the case of a Shelf
Registration Statement, to the Inspector (as defined below) and its
representatives) and make such of the representatives

 

12

--------------------------------------------------------------------------------


 

of the Company and the Guarantors as shall be reasonably requested by the
Initial Purchasers or their counsel (and in the case of a Shelf Registration
Statement, the Inspector and its representatives) available for discussion of
such document, provided that the Initial Purchasers, the Inspector or their
respective counsel and representatives shall agree to take such actions as are
reasonably necessary to protect the confidentiality of any material non-public
information provided; and the Company and the Guarantors shall not, at any time
after initial filing of a Registration Statement, use or file any Prospectus,
any Free Writing Prospectus, any amendment of or supplement to a Registration
Statement or a Prospectus or a Free Writing Prospectus, or any document that is
to be incorporated by reference into a Registration Statement, a Prospectus or a
Free Writing Prospectus (except with respect to documents incorporated by
reference therein containing only information regarding the Shelf Registration
or the transactions contemplated thereby previously incorporated therein), of
which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Inspector or its representatives) shall not have
previously been advised and furnished a copy or to which the Initial Purchasers
or their counsel (and, in the case of a Shelf Registration Statement, the
Inspector or its representatives) shall reasonably object;

 

(xii)                           obtain a CUSIP number for all Exchange
Securities or Registrable Securities, as the case may be, not later than the
initial effective date of a Registration Statement;

 

(xiii)                        cause the Indenture to be qualified under the
Trust Indenture Act in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be; cooperate with the
Trustee and the Holders to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and execute, and use their commercially reasonable
efforts to cause the Trustee to execute, all documents as may be required to
effect such changes and all other forms and documents required to be filed with
the SEC to enable the Indenture to be so qualified in a timely manner;

 

(xiv)                       in the case of a Shelf Registration, make available
for inspection by a representative of the Participating Holders reasonably
acceptable to the Company (an “Inspector”), any Underwriter participating in any
disposition pursuant to such Shelf Registration Statement, any attorneys and
accountants designated by the Inspector and any attorneys and accountants
designated by such Underwriter, at reasonable times and in a reasonable manner,
all pertinent financial and other records, documents and properties of the
Company and its Subsidiaries, and cause the respective officers, directors and
employees of the Company and the Guarantors to supply all information reasonably
requested by any such Inspector, Underwriter, attorney or accountant in
connection with a Shelf Registration Statement; provided that each Person
receiving such information shall agree to take such actions as are reasonably
necessary to protect the confidentiality of any material non-public information
provided;

 

13

--------------------------------------------------------------------------------


 

(xv)                          if reasonably requested by any Participating
Holder, promptly include in a Prospectus supplement or post-effective amendment
such information with respect to such Participating Holder as such Participating
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment promptly after
the Company has received notification of the matters to be so included in such
filing;

 

(xvi)                       in the case of a Shelf Registration, enter into such
customary agreements and take all such other actions (or use commercially
reasonable efforts to cause such actions to be taken) in connection therewith
(including those reasonably requested by the Holders of a majority in principal
amount of the Registrable Securities covered by the Shelf Registration
Statement) in order to expedite or facilitate the disposition of such
Registrable Securities including, but not limited to, an Underwritten Offering
and in such connection, (1) to the extent possible, make such representations
and warranties to the Participating Holders and any Underwriters of such
Registrable Securities with respect to the business of the Company and its
Subsidiaries and the Registration Statement, Prospectus, any Free Writing
Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (2) obtain opinions of counsel to the Company and the
Guarantors (which counsel and opinions, in form, scope and substance, shall be
reasonably satisfactory to the Participating Holders and such Underwriters and
their respective counsel) addressed to each Participating Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent registered public accountants of the Company and the Guarantors
(and, if necessary, any other registered public accountant of any subsidiary of
the Company or any Guarantor, or of any business acquired by the Company or any
Guarantor for which financial statements and financial data are or are required
to be included in the Registration Statement) addressed to each Participating
Holder (to the extent permitted by applicable professional standards) and
Underwriter of Registrable Securities, such letters to be in customary form and
covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus, (4) obtain oil and gas reserve report letters from any independent
petroleum engineering firms whose reports relating to the Company’s reserves
have, prior to the date of such Shelf Registration, been previously publicly
disclosed in a filing by the Company and are included or incorporated by
reference in the Shelf Registration Statement and (5) deliver such documents and
certificates as may be reasonably requested by the Holders of a majority in
principal amount of the Registrable Securities being sold or the Underwriters,
and which are customarily delivered in underwritten offerings, to evidence the
continued validity of the representations and warranties of the Company and the
Guarantors made pursuant to clause (1) above and to evidence

 

14

--------------------------------------------------------------------------------


 

compliance with any customary conditions contained in an underwriting agreement;
and

 

(xvii)                    So long as any Registrable Securities remain
outstanding, cause any subsidiary of the Company that becomes required to
guarantee the Securities under the terms of the Indenture, to execute a
counterpart to this Agreement in the form attached hereto as Annex A and to
deliver such counterpart, together with an opinion of counsel as to the
enforceability thereof against such entity, to the Initial Purchasers no later
than five Business Days following the execution thereof.

 

(b)                   In the case of a Shelf Registration Statement, the Company
may require each Holder of Registrable Securities to furnish to the Company a
Notice and Questionnaire and such other information regarding such Holder and
the proposed disposition by such Holder of such Registrable Securities as the
Company and the Guarantors may from time to time reasonably request in writing.

 

(c)                    Each Participating Holder agrees that, upon receipt of
any notice from the Company and the Guarantors of the happening of any event of
the kind described in Section 3(a)(vi)(3) or Section 3(a)(vi)(5) hereof, such
Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Shelf Registration Statement until such Participating
Holder’s receipt of the copies of the supplemented or amended Prospectus and any
Free Writing Prospectus contemplated by Section 3(a)(x) hereof and, if so
directed by the Company and the Guarantors, such Participating Holder will
deliver to the Company and the Guarantors all copies in its possession, other
than permanent file copies then in such Participating Holder’s possession, of
the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

(d)                   If the Company and the Guarantors shall give any notice to
suspend the disposition of Registrable Securities pursuant to a Registration
Statement, the Company and the Guarantors shall extend the period during which
such Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days during the period from and including the date of
the giving of such notice to and including the date when the Holders of such
Registrable Securities shall have received copies of the supplemented or amended
Prospectus or any Free Writing Prospectus necessary to resume such
dispositions.  The Company and the Guarantors may give any such notice only
twice during any 365-day period and any such suspensions shall not exceed 30
days for each suspension and there shall not be more than two suspensions in
effect during any 365-day period.

 

(e)                    The Participating Holders who desire to do so may sell
such Registrable Securities in an Underwritten Offering if the aggregate
principal amount of Registrable Securities to be sold in such Underwritten
Offering is not less than $10 million.  In any such Underwritten Offering, the
investment bank or investment banks and manager or managers (each an
“Underwriter”) that will administer the offering will be selected by the Holders
of a majority in principal amount of the Registrable Securities included in

 

15

--------------------------------------------------------------------------------


 

such offering and shall be reasonably acceptable to the Company. No more than
two Underwritten Offerings will be permitted in any 12-month period.

 

Section 4.                               Participation of Broker-Dealers in
Exchange Offer.  (a) The Staff has taken the position that any broker-dealer
that receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”) may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.

 

The Company and the Guarantors understand that it is the Staff’s position that
if the Prospectus contained in the Exchange Offer Registration Statement
includes a plan of distribution containing a statement to the above effect and
the means by which Participating Broker-Dealers may resell the Exchange
Securities, without naming the Participating Broker­Dealers or specifying the
amount of Exchange Securities owned by them, such Prospectus may be delivered by
Participating Broker-Dealers (or, to the extent permitted by law, made available
to purchasers) to satisfy their prospectus delivery obligation under the
Securities Act in connection with resales of Exchange Securities for their own
accounts, so long as the Prospectus otherwise meets the requirements of the
Securities Act.

 

(b)                   In light of the above, and notwithstanding the other
provisions of this Agreement, the Company and the Guarantors agree to amend or
supplement the Prospectus contained in the Exchange Offer Registration Statement
for a period of up to 180 days after the last Exchange Date (as such period may
be extended pursuant to Section 3(d) hereof but subject to Section 2 hereof), in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above.  The Company and the Guarantors further agree that
Participating Broker-Dealers shall be authorized to deliver such Prospectus (or,
to the extent permitted by law, make available) during such period in connection
with the resales contemplated by this Section 4.

 

(c)                    The Initial Purchasers shall have no liability to the
Company, any Guarantor or any Holder with respect to any request that they may
make pursuant to Section 4(b) hereof.

 

16

--------------------------------------------------------------------------------


 

Section 5.                               Indemnification and Contribution.
(a) The Company and each Guarantor, jointly and severally, agree to indemnify
and hold harmless each Initial Purchaser and each Holder, their respective
affiliates, directors and officers and each Person, if any, who controls any
Initial Purchaser or any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (1)  any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (2) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus, any Free Writing Prospectus or
any “issuer information” (“Issuer Information”) filed or required to be filed by
the Company pursuant to Rule 433(d) under the Securities Act, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser or information
relating to any Holder furnished to the Company in writing through J.P. Morgan
or any selling Holder expressly for use therein.  In connection with any
Underwritten Offering permitted by Section 3, the Company and the Guarantors,
jointly and severally, will also indemnify the Underwriters, if any, selling
brokers, dealers and similar securities industry professionals participating in
the distribution, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

 

(a)                   Each Holder agrees, severally and not jointly, to
indemnify and hold harmless the Company, the Guarantors, the Initial Purchasers
and the other selling Holders, the directors of the Company and the Guarantors,
each officer of the Company and the Guarantors who signed the Registration
Statement and each Person, if any, who controls the Company, the Guarantors, any
Initial Purchaser and any other selling Holder within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Holder
furnished to the Company in writing by such Holder expressly for use in any
Registration Statement, any Prospectus and any Free Writing Prospectus.

 

(b)                   If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any Person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such Person (the “Indemnified
Person”) shall promptly notify the Person against whom

 

17

--------------------------------------------------------------------------------


 

such indemnification may be sought (the “Indemnifying Person”) in writing;
provided that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under paragraph (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided, further, that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
paragraph (a) or (b)  above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm (x) for any Initial Purchaser, its affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by J.P.  Morgan, (y) for any Holder, its directors and officers and
any control Persons of such Holder shall be designated in writing by the
Majority Holders and (z) in all other cases shall be designated in writing by
the Company.  The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(A) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (B) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

(c)                    If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims,

 

18

--------------------------------------------------------------------------------


 

damages or liabilities referred to therein, then each Indemnifying Person under
such paragraph, in lieu of indemnifying such Indemnified Person thereunder,
shall contribute to the amount paid or payable by such Indemnified Person as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors from the offering of the Securities and the Exchange Securities, on
the one hand, and by the Holders from receiving Securities or Exchange
Securities registered under the Securities Act, on the other hand, or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Holders on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative fault of the Company and the Guarantors on the one hand and the Holders
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Guarantors or by the Holders and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(d)                   The Company, the Guarantors and the Holders agree that it
would not be just and equitable if contribution pursuant to this Section 5 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above.  The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 5, in no event
shall a Holder be required to contribute any amount in excess of the amount by
which the total price at which the Securities or Exchange Securities sold by
such Holder exceeds the amount of any damages that such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The Holders’ obligations to contribute pursuant to this
Section 5 are several and not joint.

 

(e)                    The remedies provided for in this Section 5 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

 

(f)                     The indemnity and contribution provisions contained in
this Section 5 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchasers or any Holder or any Person controlling any
Initial Purchaser or any Holder, or by or on behalf of the Company or the
Guarantors or the officers or directors of or any Person controlling

 

19

--------------------------------------------------------------------------------


 

the Company or the Guarantors, (iii) acceptance of any of the Exchange
Securities and (iv) any sale of Registrable Securities pursuant to a Shelf
Registration Statement.

 

Section 6.                               General.

 

(a)                   No Inconsistent Agreements.  The Company and the
Guarantors represent, warrant and agree that (i) the rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of any other outstanding securities issued or
guaranteed by the Company or any Guarantor under any other agreement and
(ii) neither the Company nor any Guarantor has entered into, or on or after the
date of this Agreement will enter into, any agreement that is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.

 

(b)                   Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 5
hereof shall be effective as against any Holder of Registrable Securities unless
consented to in writing by such Holder.  Any amendments, modifications,
supplements, waivers or consents pursuant to this Section 6(b) shall be by a
writing executed by each of the parties hereto.

 

(c)                    Notices.  All notices and other communications provided
for or permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Company by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; (ii) if to the
Company and the Guarantors, initially at the Company’s address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 6(c); and (iii) to such
other persons at their respective addresses as provided in the Purchase
Agreement and thereafter at such other address, notice of which is given in
accordance with the provisions of this Section 6(c).  All such notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five Business Days after being deposited in the
mail, postage prepaid, if mailed; when receipt is acknowledged, if telecopied;
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.  Copies of all such notices, demands or other communications
shall be concurrently delivered by the Person giving the same to the Trustee, at
the address specified in the Indenture to the extent required by the Indenture
or applicable law.

 

(d)                   Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors, assigns and transferees of each
of the parties, including,

 

20

--------------------------------------------------------------------------------


 

without limitation and without the need for an express assignment, subsequent
Holders; provided that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Securities in violation of the
terms of the Purchase Agreement or the Indenture.  If any transferee of any
Holder shall acquire Registrable Securities in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.  The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Company or the Guarantors with respect to any failure by a Holder to
comply with, or any breach by any Holder of, any of the obligations of such
Holder under this Agreement.

 

(e)                    Third Party Beneficiaries.  Each Holder shall be a third
party beneficiary to the agreements made hereunder between the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights hereunder.

 

(f)                     Counterparts.  This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

(g)                    Headings.  The headings in this Agreement are for
convenience of reference only, are not a part of this Agreement and shall not
limit or otherwise affect the meaning hereof.

 

(h)                   Governing Law.  This Agreement, and any claim, controversy
or dispute arising under or related to this Agreement, shall be governed by and
construed in accordance with the laws of the State of New York.

 

(i)                       Entire Agreement; Severability.  This Agreement
contains the entire agreement between the parties relating to the subject matter
hereof and supersedes all oral statements and prior writings with respect
thereto.  If any term, provision, covenant or restriction contained in this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable or against public policy, the remainder of the terms, provisions,
covenants and restrictions contained herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.  The Company,
the Guarantors and the Initial Purchasers shall endeavor in good faith
negotiations to replace the invalid, void or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, void or unenforceable provisions.

 

[Signature Page to Follow.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

PDC ENERGY, INC.

 

 

 

 

 

By:

/s/ Daniel W. Amidon

 

 

Name:

Daniel W. Amidon

 

 

Title:

Senior Vice President, General
Counsel and Secretary

 

--------------------------------------------------------------------------------


 

Confirmed and accepted as of the date first above written:

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

 

For itself and on behalf of the several Initial Purchasers

 

 

 

 

 

 

 

 

By:

/s/ Meghann Altman

 

 

 

Name: Meghan Altman

 

 

 

 

Title:   Executive Director

 

 

 

 

2

--------------------------------------------------------------------------------


 

Annex A

 

Counterpart to Registration Rights Agreement

 

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated September 15,
2016 between PDC Energy, Inc., a Delaware corporation, and J.P. Morgan
Securities LLC, on behalf of itself and the other Initial Purchasers) to be
bound by the terms and provisions of such Registration Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this counterpart as of
                                    ; 20   .

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------